Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 1 of 44




   EXHIBIT A
             Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 2 of 44
                                      Harris County Docket Sheet


2019-05565
COURT: 125th
FILED DATE: 1/23/2019
CASE TYPE: Debt/Contract - Consumer/DTPA

                                  STEPHENS, SHIRLEY
                                Attorney: GERGUIS, MARIA RIZKALLA

                                               vs.
                     GEO VERA SPECIALTY INSURANCE COMPANY


                                      Docket Sheet Entries
         Date         Comment




2019-05565                                                                          Page 1 of 1

125                                                                        3/15/2019 9:59:15 AM
                                                     Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 3 of 44

                                                                      2019-05565 / Court: 125
CertifiedDocumentNumber:83550814-Page1of23
CertifiedDocumentNumber:83550814-Page2of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 4 of 44
CertifiedDocumentNumber:83550814-Page3of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 5 of 44
CertifiedDocumentNumber:83550814-Page4of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 6 of 44
CertifiedDocumentNumber:83550814-Page5of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 7 of 44
CertifiedDocumentNumber:83550814-Page6of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 8 of 44
CertifiedDocumentNumber:83550814-Page7of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 9 of 44
CertifiedDocumentNumber:83550814-Page8of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 10 of 44
CertifiedDocumentNumber:83550814-Page9of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 11 of 44
CertifiedDocumentNumber:83550814-Page10of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 12 of 44
CertifiedDocumentNumber:83550814-Page11of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 13 of 44
CertifiedDocumentNumber:83550814-Page12of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 14 of 44
CertifiedDocumentNumber:83550814-Page13of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 15 of 44
CertifiedDocumentNumber:83550814-Page14of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 16 of 44
CertifiedDocumentNumber:83550814-Page15of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 17 of 44
CertifiedDocumentNumber:83550814-Page16of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 18 of 44
CertifiedDocumentNumber:83550814-Page17of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 19 of 44
CertifiedDocumentNumber:83550814-Page18of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 20 of 44
CertifiedDocumentNumber:83550814-Page19of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 21 of 44
CertifiedDocumentNumber:83550814-Page20of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 22 of 44
CertifiedDocumentNumber:83550814-Page21of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 23 of 44
CertifiedDocumentNumber:83550814-Page22of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 24 of 44
CertifiedDocumentNumber:83550814-Page23of23   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 25 of 44
              Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 26 of 44




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 15, 2019


     Certified Document Number:        83550814 Total Pages: 23




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 27 of 44

                                                                     2019-05565 / Court: 125
CertifiedDocumentNumber:83550815-Page1of1
              Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 28 of 44




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 15, 2019


     Certified Document Number:        83550815 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 29 of 44

                                                                     2019-05565 / Court: 125
CertifiedDocumentNumber:83550816-Page1of2
CertifiedDocumentNumber:83550816-Page2of2   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 30 of 44
              Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 31 of 44




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 15, 2019


     Certified Document Number:        83550816 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 32 of 44

                                                                     2019-05565 / Court: 125
CertifiedDocumentNumber:83550817-Page1of1
              Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 33 of 44




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 15, 2019


     Certified Document Number:        83550817 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:83927590-Page1of2   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 34 of 44
CertifiedDocumentNumber:83927590-Page2of2   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 35 of 44
              Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 36 of 44




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 15, 2019


     Certified Document Number:        83927590 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:83967407-Page1of2   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 37 of 44
CertifiedDocumentNumber:83967407-Page2of2   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 38 of 44
              Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 39 of 44




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 15, 2019


     Certified Document Number:        83967407 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:84053645-Page1of1   Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 40 of 44
              Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 41 of 44




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 15, 2019


     Certified Document Number:        84053645 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
ase 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 42 of 4
  CertifiedDocumentNumber:84224592-Page1of2
ase 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 43 of 4
  CertifiedDocumentNumber:84224592-Page2of2
              Case 4:19-cv-01041 Document 1-4 Filed on 03/20/19 in TXSD Page 44 of 44




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 15, 2019


     Certified Document Number:        84224592 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
